Exhibit 99.3 DOCUCOM IMAGING SOLUTIONS INC. BALANCE SHEET APRIL 30, 2007 (Canadian Dollars) (UNAUDITED) 2007 ASSETS CURRENT Accounts receivable $ 2,180,188 Inventories 101,936 Prepaid expenses 70,640 2,352,764 CAPITAL ASSETS 253,458 $ 2,606,222 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT Bank indebtedness $ 202,431 Accounts payable and accrued liabilities 2,330,977 Income taxes payable 249,937 Deferred income tax 5,405 Deferred income 435,094 3,223,844 SHAREHOLDERS' EQUITY Capital stock 100 Deficit (617,722 ) $ 2,606,222 1 DOCUCOM IMAGING SOLUTIONS INC. STATEMENT OF LOSS FOR THE SIX MONTHS ENDED APRIL 30, 2007 (Canadian Dollars) (UNAUDITED) 2007 SALES $ 7,506,790 COST OF SALES 5,407,363 GROSS PROFIT 2,099,427 OPERATING EXPENSES Selling 727,212 General and administrative 1,231,173 Distribution 119,596 Financing 45,042 Amortization 81,124 2,204,147 INCOME (LOSS) BEFORE TAXES (104,720 ) INCOME TAX PROVISION (BENEFIT) (103,684 ) NET INCOME (LOSS) $ (1,036 ) 2 DOCUCOM IMAGING SOLUTIONS INC. STATEMENT OF CASH FLOW FOR THE SIX MONTHS ENDED APRIL 30, 2007 (Canadian Dollars) (UNAUDITED) 2007 OPERATING ACTIVITIES Net (loss) $ (1,036 ) Items not affecting cash: Amortization 81,124 Income tax benefit (103,684 ) (23,596 ) Changes in non-cash working capital: Accounts receivable (275,336 ) Inventories 101,336 Prepaid expenses (20,571 ) Accounts payable and accrued liabilities 606,943 Income tax payable (119,625 ) Deferred revenue (131,886 ) 160,861 Cash flow from operating activities 137,265 INVESTING ACTIVITY Purchase of equipment (3,200 ) Due to shareholders (13,336 ) Cash flow used by investing activity (16,536 ) FINANCING ACTIVITIES Advances (repayment) of bank indebtedness (40,729 ) Dividend distributions (80,000 ) Cash flow used by financing activities (120,729 ) INCREASE (DECREASE) IN CASH FLOW - Cash - beginning of year - CASH - END OF YEAR $ - 3
